Citation Nr: 1521958	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vertigo.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.

In October 2014, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review.  

In February 2015, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of additional evidence.  Regardless, the Veteran's substantive appeal was filed in August 2013, and 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a substantive appeal, where the substantive appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e) (West 2014); see VA Fast Letter 14-02 (May 2, 2014).  


FINDING OF FACT

The Veteran's vertigo is not related to his active service, and it is not proximately due to or aggravated by a service-connected hearing loss or tinnitus.  



CONCLUSION OF LAW

The criteria for service connection for vertigo are not met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  

A standard February 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA medical examination in September 2014 pursuant to the Board's July 2014 remand.  The examination report, along with the opinion provided, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.303(b).  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).  


III. Analysis

The Veteran seeks service connection for vertigo, to include as secondary to service-connected tinnitus and/or hearing loss.  The September 2014 VA examination report reflects a diagnosis of peripheral vestibular disorder with vertigo.  

Service treatment records are negative for findings or complaints of vertigo.  Although acute encephalitis was diagnosed during service in 1961, at separation in February 1964, neurologic examination was normal, and on the accompanying medical history, good recovery and no recurrence of encephalitis were noted.  In addition, the September 2014 VA examiner concluded that the time difference between the diagnosis and treatment of encephalitis ruled it out as being an aggravating factor with vertigo.  

At the Board hearing, the Veteran indicated a relatively recent onset of vertigo, noting then, as well as in his April 2013 notice of disagreement, that he fell off of a ladder in January 2013 due to dizziness.  A July 2014 private treatment record reflects an assessment of chronic vertigo of unclear etiology. The September 2014 VA examiner stated that, although the Veteran suffered excessive noise exposure during service, it is less than likely that the Veteran's vertigo is related to service or service-connected hearing loss or tinnitus.  Rather, vertigo is more likely related to an ear disease of unknown etiology.  

To the extent vertigo could be a symptom of a disease of the central nervous system listed under 38 C.F.R. § 3.303(a), the initial evidence of vertigo is decades after service.  As such, and to the extent applicable, the evidence to include the Veteran's lay statements, does not establish onset within a year of service or continuity of symptoms of a disease of the central nervous system associated with vertigo since separation.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

The Veteran is competent to report his symptoms; however, he is not shown to have medical expertise and the etiology of his vertigo falls outside the realm of common knowledge of a lay person.  Thus, his lay statements are of no probative value with respect to causation.

In reaching a determination, the Board has accorded significant probative value to the VA opinion.  A rationale for the opinion was provided and the opinion is not inconsistent with the private opinion.  Such is more probative than the Veteran's lay assertions on the matter.  The Veteran's theories were considered by the expert VA physician and it was not endorsed.

In consideration of the evidence of record, the Board finds that the Veteran's vertigo is not related to his active service, and it is not proximately due to or aggravated by a service-connected hearing loss or tinnitus.  As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for vertigo is denied.  


ORDER

Service connection for vertigo is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


